DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed May 11, 2022 which was in response to the Non-Final Office Action of February 11, 2022.
The 35 U.S.C. 103 rejection of Claims 7-11 are withdrawn in view of the amendment made to Claim 1.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the ground of rejection below does not rely on U.S. Patent Application Publication No. US 2004/0000184 by Jung as argued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document No. JPS58209615A to Uehama (hereinafter UEHAMA) in view of U.S. Patent Application Publication No. US 2015/0007911 A1 by Murakami et al., hereinafter MURAKAMI.  UEHAMA was submitted with an earlier-filed I.D.S. and has been previously cited during prosecution.  Accordingly, a copy of this foreign prior art reference does not accompany this Office action.
Regarding Claim 1, UEHAMA discloses a press formed product formed from a single steel sheet (The Abstract of UEHAMA discloses door sash components are made from a single steel sheet), the press formed product comprising:
two vertical wall portions (see ‘Vertical Wall Portions’ annotation in Fig. 4 of UEHAMA below);
a top plate portion (see ‘Top Plate Portion’ annotation in Fig. 4 below) which connects the two vertical wall portions with each other;
at least one projecting portion (see ‘First Projecting Portion’ annotation below) which projects from at least one boundary portion of two boundary portions each of which connects the vertical wall portion and the top plate portion with each other (the First Projecting Portion may be considered to project from either or both of boundary potions which connects the Vertical Wall Portion to the Top Plate Portion), and
a portion which is bent toward the projecting portion from an upper edge side of the vertical wall portion is a corner portion (see ‘Corner Portion’ annotation below), wherein
in the projecting portion, the steel sheet extending from the vertical wall portion and the steel sheet extending from the top plate portion project from the boundary portion so as to be bent and folded back to make an overlapping portion located at least at a distal end of the projecting portion (the First Projecting Portion is bent and folded back to make an overlapping portion; see ‘Overlapping Portion’ annotation below), so that the steel sheet extending from the vertical wall portion and the steel sheet extending from the top plate portion have a part parallel (see ‘Parallel’ annotation below) with each other within a range from the corner portion to the projecting portion,
the projecting portion is present at least at a portion of the press formed product in a longitudinal direction (Fig. 4 below shows the cross-section of the ‘First Projecting Portion’ extends longitudinally along the side of the press formed product), and
an angle formed between the top plate portion and the overlapping portion is larger than 180° (an angle formed between the ‘Top Plate Portion’ and the outer tip of the ‘First Projecting Portion’ would measure more than 180°).

    PNG
    media_image1.png
    363
    633
    media_image1.png
    Greyscale

UEHAMA does not disclose the press formed product is a hot stamp formed product.
MURAKAMI teaches a hot stamping method (¶[0003]) in which a steel sheet is heated to a predetermined temperature and formed using a tool of a temperature lower than the steel sheet, thereby shaping and quenching the sheet at the same time.  ¶[0004] and ¶[0005] teach a tooling configuration which is capable of producing a product having a tensile strength of 1,500MPa with excellent dimensional accuracy.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the hot press forming method taught by MURAKAMI to make the press formed product disclosed by UEHAMA so that steel sheet with a higher tensile strength may be used to make the product of UEHAMA while maintaining dimensional accuracy as taught by MURAKAMI.
Regarding Claim 2, the prior art reference combination of UEHAMA in view of MURAKAMI renders the product of Claim 1 unpatentable as explained above.  UEHAMA further discloses the press formed product includes two projecting portions which respectively project from the two boundary portions.  See ‘First Projecting Portion’ and ‘Second Projecting Portion’ annotations in Fig. 4 of UEHAMA above.
Regarding Claim 3, the prior art reference combination of UEHAMA in view of MURAKAMI renders the product of Claim 1 unpatentable as explained above.  An angle formed between the ‘Top Plate Portion’ and the outer tip of the ‘First Projecting Portion’ in Fig. 4 above would measure more than 180° and less than 270° in that the First Projecting Portion is located below a plane defined by the Top Plate Portion and a plane orthogonal to that plane defined by the Vertical Wall Portion.
Regarding Claim 4, the prior art reference combination of UEHAMA in view of MURAKAMI renders the product of Claim 1 unpatentable as explained above.  MURAKAMI teaches steel sheet with a tensile strength of 1,500MPa may be hot stamped with excellent dimensional accuracy.
Regarding Claim 5, the prior art reference combination of UEHAMA in view of MURAKAMI renders the product of Claim 1 unpatentable as explained above.  The press form product disclosed by UEHAMA comprises two flange portions (see ‘Flange Portion’ annotation in Fig. 4 of UEHAMA above) which extend from edge portions of the two vertical wall portions, respectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over UEHAMA in view of MURAKAMI and further in view of U.S. Patent No. 4,838,606 to Furubayashi et al., hereinafter FURUBAYASHI.
Regarding Claim 6, the prior art reference combination of UEHAMA in view of MURAKAMI does not expressly teach an automobile structural member comprising the hot stamped formed product according to Claim 1 and another member.
FURUBAYASHI teaches an automobile structural member in the form of a door guard bar (11 in Fig. 1; col. 2, lines16-18) which is made up of a main body portion (12 in Fig. 1; col. 2, line 26) formed out of a single steel sheet (col. 2, lines 23-28) and a patch (16 in Fig. 1; col. 2, line 67) fixed to the main body portion at reinforcement portions (13 in Fig. 1; col. 2, line 27), such that the main body portion and the patch form a closed cross section (17 in Fig. 1; col. 3, lines 4-6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to fix another member, such as patch 16 in Fig. 1 of FURUBAYASHI, to the hot stamp formed product as taught by the prior art reference combination of UEHAMA in view of MURAKAMI at its flange portions so as to form a closed cross section defined by the patch spanning from one flange portion, crossing the interior of the hot stamp formed product created by the vertical wall portions, and fixing to the opposing flange portion, in the same way FURUBAYASHI fixes patch 16 to span across reinforcement portions 13 of main body portion 12 to create closed cross section 17.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach nor suggest a method for producing the hot stamp formed product according to Claim 1 as currently amended by performing the steps specified in Claim 7.  U.S. Patent Application Publication No. US 2004/0000184 by Jung (hereinafter JUNG) was previously relied upon as teaching the method of Claim 7.  However, JUNG does not teach a method of producing a hot stamp formed product which produces a product meeting the limitations of Claim 1 as amended.  Claims 8-11 are dependent claims which further limit Claim 7.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725